Filed 7/7/16 P. v. Scott CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C080986

         v.                                                                       (Super. Ct. No. 15F5675)

DUSTIN LEE COLE SCOTT,

                   Defendant and Appellant.




         Appointed counsel for defendant Dustin Lee Cole Scott asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
       Defendant argued with his live-in girlfriend on September 12, 2015. During the
argument he hit her three or four times in the head with an open hand, knocked her to the
floor, and kicked her in the stomach and hand. Their two-year-old son was present
during the attack.
       Defendant pleaded guilty to inflicting corporal injury on a cohabitant with a prior
domestic violence conviction. (Pen. Code, § 273.5, subds. (a), (f).) He also admitted
a prior strike conviction and three prior prison terms. (Pen. Code, §§ 667.5, subd. (b),
1170.12). The plea agreement provided that if the trial court granted defendant’s
Romero1 request to dismiss the prior strike conviction, defendant would be sentenced
to a suspended seven-year term and placed on probation; but if the Romero request was
denied, the prison priors would be stricken and he would be sentenced to a four-year state
prison term. The trial court denied the Romero request, sentenced defendant to four years
in prison, imposed various fines and fees, and awarded 188 days of presentence credit
(94 actual and 94 conduct).
       Defendant did not obtain a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




1 People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.


                                              2
                                  DISPOSITION
      The judgment is affirmed.



                                              /S/
                                           MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
NICHOLSON, J.




                                       3